Title: To Thomas Jefferson from John Bondfield, 30 March 1787
From: Bondfield, John
To: Jefferson, Thomas



Sir
Bordeaux 30 March 1787

I have the honor to transmit you inclosed Bill of Loading for Sixty three Cases of Arms shipt on board the Sally Captain Gilkinson for Virginia. The Ship sails to morrow and is a good Vessel and will I hope arrive safe.
By the Ship I transmit the Inspectors Certificate with the Invoices received from the Manufactory and the Bill of Loading to His Excellency the Governor of Virginia. I shall have a reimbursment to make to you as the Duties inward will be repaid me in Virtue of the Passport on their Shipment.
I have been some Days in expectation of seeing you at Bordeaux, Mr. Grand having wrote Mr. feger of your intentions to pay us a Visit. With due Respect I have the honor to be Sir your most obedient Humble servant,

John Bondfield

